Filed 2/24/22 P. v. Ives CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE


THE PEOPLE,                                                  B304492

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. No. TA148467)
         v.

JOHN HAROLD IVES,

         Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, Allen J. Webster, Judge. Affirmed.
      Mark S. Givens, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Michael R. Johnsen and Theresa A. Patterson,
Deputy Attorneys General, for Plaintiff and Respondent.
                     ——————————
       A jury convicted John Harold Ives of sexually abusing his
daughter over a period of several years. On appeal, Ives argues
that the trial court’s admission of his statements made during a
custodial interrogation violated Miranda v. Arizona (1966)
384 U.S. 436 and the prosecutor committed reversible error in
her closing argument when she misstated the law on sexual
intercourse by telling the jury that a penis “hitting” a vagina, or
the lips of vagina, is sexual intercourse and rape on a child. We
affirm the judgment.
                           BACKGROUND
I.     The sexual abuse
       Ives sexually abused his daughter over a period of five or
six years when she was between the ages of five and 11 years old.
The abuse occurred approximately one to three times per week or
five times per month while daughter was in Ives’s care and
mother was at work.
       When daughter was five to six years old, Ives would place
his hands under daughter’s clothes and insert his fingers into her
vagina and touch her chest. On other occasions, Ives would force
daughter to kneel in front of him and touch his penis while he
placed his hands in her pants and touched her vagina. Daughter
said this caused pain and “felt like scratching.” Daughter would
tell Ives to stop, but he refused. Ives also forced daughter to
perform oral sex on him.
       When daughter was seven years old, Ives would put his
fingers in daughter’s vagina and force her to touch his penis and
perform oral sex. On one occasion, Ives forced daughter to kneel
in front of him while he sat on the couch and perform oral sex on
him until he ejaculated into her mouth. This made her gag and
feel disgusted.




                                 2
      When daughter was eight years old, the sexual abuse
escalated. While daughter was in bed, Ives would hold her legs
up and try to insert his penis in her vagina. Because Ives’s penis
would not fit, he moved it back and forth between the lips of
daughter’s vagina.
      When daughter was nine or 10 years old, she was asleep in
her mother’s bed when she was awakened by a flash of light and
heard the clicking sound of a phone camera. Daughter noticed
that the bed covers and her pants had been removed and that
Ives was taking pictures of her while his fingers were in her
vagina. In a separate incident, Ives asked daughter to watch
television with him on the couch. Daughter sat down with Ives
and he turned off the television and put his hand in her pants
and put his fingers in her vagina.
      Ives told daughter not to tell anyone about what he did to
her or bad things would happen to him. Daughter feared Ives
and testified that, once when she was in elementary school, Ives
held a meat cleaver against her neck and yelled at her. Other
times, Ives hit daughter and told her that she was a “mistake”
and she “should never have been born.”
      Daughter did not disclose the sexual abuse until she was
15 years old when she told her high school teacher. The teacher
reported the sexual abuse to a school administrator, who notified
the Department of Children and Family Services.
II.   Pretext text messages and phone calls
      Detective Tifani Stonich interviewed daughter at her
school. Detective Stonich explained to daughter how sexual
abuse investigations occur and proposed that daughter make a
pretext call to Ives to see what he would say regarding the sexual
abuse. Daughter did not feel comfortable calling Ives, but agreed




                                3
to send him a text message. She sent a text message to Ives,
stating, “Because I want to fix us, but I am struggling with
something that I can’t get off my mind. And you’re the only one I
can talk to about it. I can’t stop thinking about when I was
younger you had me touch you and when you would touch me.”1
        Ives sent a text message to daughter that said, “That stuff
is difficult to talk about, too, for me.” He then texted, “Wish it
never happened. Try to forget about it. Make some mistakes.
I’ve asked God to forgive me. I go to church now. Anyway, my
break is over. I have to go now. Contact you at 4:30.” Daughter
responded with, “I just want to hear you apologize for what
you’ve done. The memories of making me give you oral sex and
touching your penis and you touching my vagina and trying to
have sex with me multiple times.” Ives texted back, “Please
forgive me for the mistakes I made. I have no experience before
you at being a dad.” Daughter responded, “I’m ready to forgive
you once you tell me exactly what you are sorry for. I’m not
crazy, dad. Those things did happen, didn’t they?” Ives
responded, “I’m sorry.”
        Shortly thereafter, daughter made a pretext call to Ives.
Detective Stonich was present during the call and the call was
recorded. Ives made numerous incriminating statements during
the call.
        “I[ves:] I’m sorry for touching you inappropriately.
[¶] . . . [¶]
        “[Daughter:] . . . Did I lose my virginity to you?



      1 ThePeople introduced screenshots of the text message
exchanges and daughter read them to the jury.




                                 4
       “I[ves:] I [unintelligible] virgins. I never put—I never put
that in there. [¶] . . . [¶]
       “[Daughter:] I remember you putting your penis in me.
       “I[ves:] No, it never went inside. [¶] . . . [¶]
       “[Daughter:] Okay. I remember it happening and you
trying to.
       “I[ves:] Okay. I remember, too. But I’m sorry—[¶] . . . [¶]
       “I[ves:] I wish I never—I wish I could go back—turn back
time and not do it. [¶] . . . [¶]
       “I[ves:] I was—I was an—I was an idiot for doing . . .
       “[Daughter:] Can you promise me that—
       “I[ves:] . . . Can I what?
       “[Daughter:] —me touching your penis and you[ ] having
me touch you very inappropriately will never happen again?
       “I[ves:] Yes. I promise that will never happen again.”
       When daughter asked why Ives made her perform oral sex
on him, Ives stated, “I was perverted. I was looking at a lot of
porn at the time” and “I was crazy with porn.” Just before the
call ended, Ives said, “I feel terrible for what I did to you.”
III. Ives’s interview with detectives
       Detective Stonich and her partner, Detective Chris Waller,
interviewed (and tape recorded) Ives the day following his
arrest.2 Ives was in custody but not handcuffed; he was provided
food and water. The detectives confronted Ives about the
allegations that daughter had made against him. They told him
they had read the text messages between him and daughter and
that they were present during the pretext call. Ives stated, “I


        2 An   audio recording of the interview was played to the
jury.




                                    5
deeply—I deeply regret (phonetic) what has happened” and that
he “screwed up.”
       When Detective Stonich told Ives that daughter claimed
that the sexual abuse occurred from the time she was six to 11
years old, Ives said, “I don’t remember that long. [¶] . . . [¶] . . . A
lot less than that.” He claimed that the inappropriate touching
“was maybe a couple of encounters, that was it” and that
daughter had “a tendency to exaggerate things.” He admitted
that the sexual abuse started when daughter was in elementary
school.
       Ives denied that daughter gave him oral sex and that he
put his fingers in her vagina, but admitted that he rubbed the
outside. He also denied performing oral sex on her and denied
that he tried to put his penis inside of her vagina. These initial
denials notwithstanding, Ives claimed that daughter enjoyed it
when he performed oral sex on her and that sometimes she would
voluntarily initiate performing oral sex on him when her mother
was sleeping or at work.
       Ives did not present evidence in his defense.
IV. Verdict and sentence
       The jury found Ives guilty of six counts of committing a
lewd act upon a child under 14 years old (Pen. Code,3 § 288,
subd. (a); counts 1, 3, 5, 7, 10, 13); five counts of oral copulation or
sexual penetration with a child 10 years old or younger (§ 288.7,
subd. (b); counts 2, 4, 6, 8, 11); two counts of sexual intercourse or
sodomy with a child 10 years old or younger (§ 288.7. subd. (a);
counts 9, 12); one count of sexual penetration by use of force with


        3 All   undesignated statutory references are to the Penal
Code.




                                     6
a victim under 14 years old (§ 289, subd. (a)(1)(B); count 14); one
count of aggravated sexual assault of a child under 14 years old
by sexual penetration (§ 269, subd. (a)(5); count 15); and one
count of aggravated sexual assault of a child under 14 years old
by oral copulation (§ 269, subd. (a)(4); count 16).
       The trial court sentenced Ives to 165 years to life in prison.
       Ives timely appealed.
                           DISCUSSION
I.     Miranda violations
       A.     Additional facts
              1.   Ives’s police interview
       Ives was arrested at work and spent the night in jail before
he was interviewed by detectives. Detectives Stonich and Waller
interrogated Ives for approximately 45 minutes.
       During the interrogation the following exchange took
place:4
       “S[tonich:] . . . Okay. Um, when they arrested you, did they
tell you why you were arrested? They—did they tell you like,
um—
       “I[ves:] . . . At first, they said warrant out of Los Angeles,
and then—
       “S[tonich:] . . . Right.
       “I[ves:] —when I got—when they took me from my work to
Van Nuys station—
       “S[tonich:] . . . Um-hm.
       “I[ves:] —to L.A. County Sheriff, then they told me I had a
warrant for, uh, lewd conduct.


      4 This account of Ives’s interrogation was taken from a
transcript of the audio recording.




                                  7
       “S[tonich:] Okay. And then they tell you, like you have the
right to remain silent, anything you say can and will be used
against you court— [¶] . . . [¶]
       “I[ves:] . . . Nobody read my rights. [¶] . . . [¶]
       “S[tonich:] You have the right to an attorney during
questioning. If you can’t afford an attorney during questioning,
one will be appointed to you. Did they tell you any of that?
       “I[ves:] No.
       “S[tonich:] Okay. Um, and then they didn’t really go into
details of why you were here or—
       “I[ves:] . . . No.
       “S[tonich:] —any of that. Okay.
       “I[ves:] They just cuffed me and stuffed me.
       “S[tonich:] Okay. Um, I’m sorry for that, but we’re here to
explain all that to you.”
       No further explanation or reading of Miranda rights
followed and the detectives continued questioning Ives. After
Ives initially denied the sexual abuse allegations, the detectives
informed him that they had read the pretext messages between
him and daughter and were present during the pretext call. At
that point in the interview, Ives inquired about getting an
attorney.
       “I[ves:] Should I get a lawyer?[5]
      “S[tonich:] No problem. Is this conversation done? Do you
have any other questions for me, or would you like to—

      5 On  cross-examination, after this portion of the recording
was played, defense counsel asked Detective Stonich if Ives said
“[c]an I get a lawyer[ ]” (rather than “[s]hould I get a lawyer[ ]”).
Detective Stonich replied, “It’s hard for me to understand. But I
could see where you would say—I could hear can.”




                                  8
       “I[ves:] . . . What else did she say? What—
       “S[tonich:] . . . Well, if you want a lawyer, John, I can’t tell
you—
       “I[ves:] . . . Were you with her all day yesterday?
       “S[tonich:] John, if you are asking for a lawyer, we have to
end this conversation.
       “I[ves:] Okay. But, uh, can I ask a couple of questions
before I ask for the lawyer?
       “[Waller:] No.
       “S[tonich:] No. The thing is, is what—like I explained to
you when I first got here, we could talk, and at any point you
want an attorney, you can have an attorney. That’s why I kind of
went over those—
       “I[ves:] . . . Okay. Why is my bail a million dollars?
       “S[tonich:] Well, I can ask—I can answer that very
factually. Because of what the conduct is.
       “I[ves:] Um . . .
       “S[tonich:] Everything I told you. Oral sex—you to her—
       “I[ves:] . . . How much time—
       “S[tonich:] —her to—
       “I[ves:] —am I looking at?
       “S[tonich:] That’s all—here’s the thing. That’s why I
wanted to talk to you. I wanted to understand you, John. I want
to understand what—what’s going on, and to see where we could
go with this. That’s what I want to know, but if you’re saying
hey, it’s not me, I didn’t do it—”
       Ives proceeded to make damning admissions of multiple
instances sexually abusing daughter.




                                   9
            2.       Motion to exclude Ives’s statements in
                     violation of Miranda
       The court held an Evidence Code section 402 suppression
hearing at which Detective Stonich testified that after asking
Ives a few preliminary questions, she advised him as follows:
       “ . . . You have the right to remain silent.
       “Anything you say can and will be used against you in a
court.
       “You have the right to have an attorney present during
questioning.
       “If you can’t afford an attorney, one will be appointed to
you.”
       Detective Stonich testified Ives “appeared to understand”
his rights, but she also conceded she did not expressly ask him if
he understood and waived them and was willing to talk.
       The trial court denied the suppression motion, ruling that
Detective Stonich properly advised Ives of his Miranda rights
and that Ives waived those rights by continuing to ask questions
after he asked for a lawyer. The trial court stated, “So it just
seems to me, based upon the totality of the circumstances, that
this was an effective advisement of the Miranda rights and it was
an implied waiver. And there was no real request for an
attorney, but it was just kind of like a question. And then
Mr. Ives continued to talk. [¶] . . . [¶] And, again, the detective
basically indicated if that’s what you want, we got to stop talking.
He kept talking. So I just basically think . . . that the Miranda
rights were effective.” “It was an implied waiver. And there was
nothing in here that suggested that Mr. Ives really requested an
attorney.”




                                10
       B.     Standard of review
       “ ‘To safeguard a suspect’s Fifth Amendment privilege
against self-incrimination from the “inherently compelling
pressures” of custodial interrogation [citation], the high court
adopted a set of prophylactic measures requiring law
enforcement officers to advise an accused of his right to remain
silent and to have counsel present prior to any custodial
interrogation [citation].’ [Citation.] A suspect who has heard and
understood these rights may waive them. [Citations.] ‘[T]he
prosecution bears the burden of establishing by a preponderance
of the evidence that the waiver was knowing, intelligent, and
voluntary under the totality of the circumstances of the
interrogation.’ [Citations.] This analysis requires an evaluation
of both the defendant’s state of mind and circumstances
surrounding the questioning.” (People v. Leon (2020) 8 Cal.5th
831, 842–843.)
       When reviewing a trial court’s ruling on a claimed Miranda
violation, we accept the trial court’s resolution of disputed facts
and inferences, and its evaluations of credibility, if supported by
substantial evidence. (People v. Leon, supra, 8 Cal.5th at p. 843.)
We review independently the trial court’s legal determinations of
whether a defendant’s Miranda waivers were knowingly,
intelligently, and voluntarily made, and whether his reference to
a lawyer constituted an unambiguous invocation of the right to
counsel. (People v. Rundle (2008) 43 Cal.4th 76, 115; People v.
Gonzalez (2005) 34 Cal.4th 1111, 1125.)
       C.     Forfeiture
       The People argue that Ives’s challenge on appeal to the
sufficiency of the Miranda warnings has been forfeited because
he failed to raise the same arguments below. While defense




                                11
counsel challenged the admissibility of Ives’s statements under
Miranda, he focused primarily on whether Ives’s waiver was
knowing and intelligent, arguing that the detectives kept the
conversation casual and did not read the Miranda warnings from
a card. On appeal, Ives contends that the detectives did not
advise him of his Miranda rights at all and relies on a portion of
the transcript of the audio recording of his interview that was not
considered by the trial court. Ives concedes that the relevant
portion of the transcript was not before the trial court, but asks
us to consider his argument on the merits to avoid an ineffective
assistance of counsel claim.
       While it is well established that in reviewing a trial court’s
suppression ruling, the appellate court will “consider only the
evidence that was presented to the trial court at the time it
ruled” (In re Arturo D. (2002) 27 Cal.4th 60, 77, fn. 18; People v.
Moore (2006) 39 Cal.4th 168, 171), we may consider an issue on
the merits to avoid an ineffective assistance of counsel claim
(People v. Mattson (1990) 50 Cal.3d 826, 854).
       We conclude that such consideration is warranted here.
Notably, the People do not dispute that the transcript of Ives’s
police interview is a more accurate account of what happened.
Rather, the People only contend that the relevant portion of the
transcript was not presented to the trial court and thus should
not be considered here. However, because there is no possible
legitimate tactical reason for failing to bring this evidence to the
trial court’s attention, Ives would have a meritorious ineffective
assistance claim. The transcript shows that Detective Stonich’s
testimony at the suppression hearing that she advised Ives of his
Miranda rights was inaccurate and that his rights were only
mentioned in passing and in the context of Ives’s arrest. Trial




                                 12
counsel thus failed to impeach a key witness and preserve the
appellate record. Under these circumstances, we find it
appropriate to reach the merits of Ives’s Miranda argument.
       D.   Ives was not adequately advised of his Miranda
            rights.
       Based on our review of the record, including the transcript
of the audio recording of Ives’s police interview, we conclude that
the detectives did not adequately advise Ives of his Miranda
rights.
       There is no dispute that the detectives began questioning
Ives without first advising him of his rights. Detective Stonich
merely inquired whether arresting officers’ advised Ives of his
Miranda rights. The detectives did not inform him of his right to
remain silent, that any statements he made during the interview
could be used against him in court, or that he had the right to an
attorney. The detectives merely referred to these rights in the
context of questions regarding Ives’s arrest. These references
were not a fully effective equivalent of Miranda warnings.
(Duckworth v. Eagan (1989) 492 U.S. 195, 202.) They did not
meet the requirement that “prior to the initiation of questioning,
they must fully apprise the suspect of the State’s intention to use
[the suspect’s] statements to secure a conviction, and must
inform [the suspect] of [the] right[ ] to remain silent and to ‘have
counsel present . . . if [the suspect] so desires.’ ” (Moran v.
Burbine (1986) 475 U.S. 412, 420.) Further, although Detective
Stonich testified that she advised Ives of his rights, this is not
supported by the transcript of the interview, which the People do
not dispute is a more complete recitation of Detective Stonich’s
advisements.




                                 13
       We conclude that the detectives failed to comply with
Miranda and Ives’s statements should have been excluded.
Nevertheless, as we explain below, we conclude that the
erroneous admission of those statements was harmless.
       E.       The error was harmless.
       “The erroneous admission of statements obtained in
violation of the Fifth Amendment is reviewed under the
Chapman standard (Chapman v. California (1967) 386 U.S. 18,
24). [Citation.] That test requires the People ‘to prove beyond a
reasonable doubt that the error complained of did not contribute
to the verdict obtained.’ [Citation.] The standard is satisfied
only if ‘[t]here is no reasonable possibility that the verdict would
have been more favorable to defendant had [the] statements not
been admitted.’ [Citation.] Because confessions ‘ “[a]lmost
invariably” will provide persuasive evidence of a defendant’s
guilt . . . , the improper admission of a confession is much more
likely to affect the outcome of a trial than are other categories of
evidence, and thus is much more likely to be prejudicial under
the traditional harmless-error standard.’ ” (People v. Henderson
(2020) 9 Cal.5th 1013, 1029.)
       Ives argues the admission of his interview with the
detectives was error requiring reversal under Chapman because
the “incriminating statements [in the interview] played a
starring role in the prosecutor’s case against him.” He contends
that the prosecutor’s “detailed” and “heavy” reliance on the
interview makes it “impossible to say” that its introduction was
harmless beyond a reasonable doubt. We disagree.
       Although Ives’s interview with police was highly
incriminating, the remaining evidence against Ives was
overwhelming and supported the numerous counts against him




                                 14
for sexual abuse. At trial, daughter described repeated instances
of sexual abuse with little cross-examination and no significant
impeachment. In his cross-examination of daughter, defense
counsel focused on daughter’s relationship with Ives and her
potential bias, but did not otherwise elicit testimony that the
sexual abuse did not occur.
      The prosecution also introduced the pretext phone call and
text messages in which Ives admitted to sexually abusing
daughter. In one of the text messages, daughter confronted Ives
about touching her inappropriately when she was younger; he
said that he wished it never happened and that she should try to
forget about it. Rather than deny that he made daughter give
him oral sex, that he touched her vagina, that he tried to have
sex with her, or that he made her touch his penis, Ives asked her
forgiveness for “mistakes” he made and blamed his own
inexperience as a father. During the pretext phone call, Ives told
daughter, “I’m sorry for touching you inappropriately.” After
daughter repeatedly asked if she lost her virginity, Ives replied,
“I never put—never put that in there” and “it never went inside.”
When daughter told Ives that she remembered him trying to put
his penis inside her vagina, he said, “Okay. I remember, too. But
I’m sorry.” Finally, when daughter made Ives promise to never
make her touch his penis again, he said, “Yes. I promise that will
never happen again.” Thus, even without Ives’s interview, his
own admissions that he sexually abused daughter corroborated
her testimony and were extremely incriminating. There is no
claim that, apart from the challenged interview, there is not
substantial evidence to support the convictions. Ives does not
identify any statement in that interview that is substantially




                               15
different from what is contained in the pretext calls and
messages.
        Ives does not argue, nor do we find, that the interview
supplies the sole evidence of any element of any offense of which
Ives was convicted. Instead, Ives’s claim of prejudice focuses
almost entirely on the incriminating nature of the interview,
rather than on the strength of the remaining evidence introduced
at trial.
        An analysis of prejudice requires an evaluation of the
strength of daughter’s numerous statements regarding the
offenses, both before and at trial, and an objective examination of
any evidence arguably impeaching these statements. (See People
v. Cahill (1993) 5 Cal.4th 478, 493 [whether erroneous admission
of confession was prejudicial must be determined in the context of
all of the evidence received at trial].) Our review of the record
reveals nothing that would cast doubt about daughter’s
credibility. Daughter’s trial testimony was powerfully
corroborated by the pretext calls and text messages and the
initial reports of abuse to the school and the detectives. The
challenged interview did not provide corroboration different in
kind or degree. (See People v. Asay (1990) 224 Cal.App.3d 608,
619 [admitting improper confession was not prejudicial when a
properly admitted confession contained same details about
crimes].) Based on the overwhelming evidence of Ives’s guilt, we
conclude any erroneous admission of his statements was
harmless beyond a reasonable doubt.
II.     Closing argument
        Ives argues that the prosecutor misstated the law on sexual
intercourse by misleading the jury on what constitutes
penetration.




                                16
      During closing argument, the prosecutor stated, “And
ladies and gentlemen, according to the law, any time there is a
penis entering into a vagina, that is vaginal intercourse, okay.
Now, but since the charge is [section] 288.7, having sexual
intercourse with a child 10 years or younger, any time that penis
hits her vagina, the lips of vagina, that is rape on a child, okay.
That is rape on a child.” Defense counsel objected that this was a
misstatement of law. The trial court admonished the jury that
counsel’s argument was not evidence, and the jury instructions
would provide them with the applicable law before they start
deliberations. The prosecutor resumed argument, stating, “So
when his penis is hitting her vagina, it is going past the lips of
her vagina. It didn’t have to go all the way in. But it is hitting it
and it is going past the lips of her vagina.”6
       A.    Applicable legal principles
       “Advocates are given significant leeway in discussing the
legal and factual merits of a case during argument. [Citation.]
However, ‘it is improper for the prosecutor to misstate the law
generally [citation], and particularly to attempt to absolve the
prosecution from its . . . obligation to overcome reasonable doubt
on all elements [citation].’ [Citations.] To establish such error,
bad faith on the prosecutor’s part is not required.” (People v.
Centeno (2014) 60 Cal.4th 659, 666.)
       “When attacking the prosecutor’s remarks to the jury, the
defendant must show that, ‘[i]n the context of the whole
argument and the instructions’ [citation], there was ‘a reasonable


      6As noted, the trial court instructed pursuant to CALJIC
Nos. 1045, 1123, 1127, and 1128 that penetration required for the
relevant sex offenses need only be “slight.”




                                 17
likelihood the jury understood or applied the complained-of
comments in an improper or erroneous manner. [Citations.] In
conducting this inquiry, we “do not lightly infer” that the jury
drew the most damaging rather than the least damaging
meaning from the prosecutor’s statements.’ ” (People v. Centeno,
supra, 60 Cal.4th at p. 667.) “If the challenged comments, viewed
in context, ‘would have been taken by a juror to state or imply
nothing harmful, [then] they obviously cannot be deemed
objectionable.’ ” (People v. Cortez (2016) 63 Cal.4th 101, 130.) A
defendant’s conviction will not be reversed for prosecutorial
misconduct that violates state law unless it is reasonably
probable that a result more favorable to the defendant would
have been reached without the misconduct. (People v. Wallace
(2008) 44 Cal.4th 1032, 1071.)
       B.    Analysis
       We think the prosecutor’s statement about rape in the
context of the evidence presented in the case was not improper.
First, the prosecutor explained that “when his penis is hitting her
vagina, it is going past the lips of her vagina. It didn’t have to go
all the way in. But it is hitting it and it is going past the lips of
her vagina.”
       Secondly, the prosecutor was clearly attempting to make
the distinction between vaginal penetration, which would be
physically difficult with a young child, and the degree of penile
insertion or contact required for conviction under the law, which
is “slight penetration.” It is not improper to make such a
distinction to laypersons on a jury who might be confused with
the kind of vaginal penetration commonly associated with rape of
an adult.




                                 18
       Additionally, daughter testified that Ives had put “the tip of
his penis . . . slightly in between the lips of [her] vagina”; that he
“just put his penis between the lips of [her] vagina; that she
“would only let the tip of his—the end of his penis move back and
forth between the lip of [her] vagina; that he was “putting his
penis between the lips of [her] vagina; and that Ives “would rub
his penis between the lips of [her] vagina.” These statements, as
well as others in the record, provide the factual context in which
the prosecutor made her statement about Ives’s penis “hitting”
daughter’s vagina.
       The prosecutor was clearly referencing testimony that
suggested something other than “hitting,” as that term is
colloquially used. However, as noted above, the prosecutor
explained what she meant in using the term and never argued
that a mere touching of the vaginal lips constituted rape.
       Finally, the court clearly informed the jury that argument
of counsel is not evidence and reminded them that the jury
instruction that applied would be provided to them during
deliberations. Jurors are presumed to follow the instructions
they are given. (People v. Holt (1997) 15 Cal.4th 619, 662.)
       We find no prosecutorial misconduct, and even if we did,
there was no prejudice under any standard, including Chapman
v. California, supra, 386 U.S. 18.




                                 19
                        DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED.



                                           VIRAMONTES, J.*

We concur:



             EDMON, P. J.



             LAVIN, J.




      * Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 20